Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 24-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 24, line 4, claim 26, line 6, claim 30, line 5, and claim 33, line 8, “the lower case” lacks proper antecedent basis.
	In claim 28 and claim 41, line 3, “the motor” lacks proper antecedent basis.
In claims 28 and 41, line 3, the use of the language “at least one opening or slot” is vague and indefinite. It is unclear whether the above mentioned language is referring to the at least one opening or slot of the cradle or the motor. In addition, the relationship between the one opening or slot of the cradle and motor is unclear. Thus, the metes and bound of the claim is unclear. 
In claims 28 and 41, line 4, the use of the language “at least one opening or slot” is vague and indefinite. It is unclear whether the above mentioned language is referring to the at least one opening or slot of the cradle or the upper end of the cradle. In addition, the relationship between the one opening or slot between the cradle and the upper end of the cradle is unclear. Thus, the metes and bound of the claim is unclear.

In claims 28 and 41, line 8, the use of the language “at least one opening or slot” is vague and indefinite. It is unclear whether the above mentioned language is referring to the at least one opening or slot of the cradle or to some other opening or slot. Thus, the metes and bound of the claim is unclear.
In claim 28, line 8, “the bezel” lacks proper antecedent basis.
In claims 29 and 42, line 2, the use of the language “at least one cable or harness” is vague and indefinite. It is unclear whether the above mentioned language is referring to the at least one cable or harness recited in claim 28 or 41, respectively, or to some other or different cable or harness. Thus, the metes and bound of the claim is unclear.
In claims 29 and 42, line 3, the use of the language “at least one opening or slot of the cradle” is vague and indefinite. It is unclear whether the above mentioned language is referring to at least one opening or slot of the cradle recited in claim 28 or 41, respectively, or to some other or different at least one opening or slot. Thus, the metes and bound of the claim is unclear.
In claim 29, line 9, “the hinge connection” lacks proper antecedent basis.
In claim 30, line 5, “the bezel assembly” lacks proper antecedent basis.
In claims 31 and 44, line 3, “the motor” lacks proper antecedent basis.
In claims 31 and 44, line 5, the use of the language “at least one tool opening” is vague and indefinite. It is unclear whether the above mentioned language is referring to the at least one 
In claims 31 and 44, line 7, “the parts” lacks proper antecedent basis. In addition, the use of the language “the parts” is vague and indefinite. It is unclear to the examiner what are the metes on bounds of the parts being employed.
In claims 31 and 44, line 7, the use of the language “in particular” is vague and indefinite. Thus, the metes and bounds of the claim is unclear.
In claims 32 and 45, lines 4-5, “the at least one tool opening “lacks proper antecedent basis.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 18-21 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foote et al (US 2015/0224930).
To the extent the claims are definite, Foote et al discloses a rearview device for a vehicle comprising a moveable head assembly (216, 316); a base assembly (230, 330) to be fixed to the vehicle; an actuator assembly (220, 320); a cradle (222a, 322a) configured to attach the actuator assembly to the base assembly (see figures 15-25) via a pivot joint system (222b, 322b), and a bezel assembly (226, 326) having one or more of a snap, latch or clip connections between the bezel assembly and the cradle (see figures 23-25, wherein the cradle comprises a seat (228, 328) .
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote et al (US 2015/0224930).
Foote et al discloses all of the subject matter claimed, note the above explanation, except for the rearview device including at least one functional module comprising a light module, in form of one or more of a turn signal indicator module, a blind spot monitor module, a camera module, a blue tooth module and a temperature sensor module. 
The examiner takes Official Notice that it is well known to use and employ at least one functional module comprising a light module, in form of one or more of a turn signal indicator module, a blind spot monitor module, a camera module, a blue tooth module and a temperature sensor module in a rearview device in the same field of endeavor for the purpose of monitoring and/or indicating information to drivers of vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the rearview device of Foote et al to include at least one functional module comprising a light module, in form of one or more of a turn signal indicator module, a blind spot monitor module, a camera module, a blue tooth module and a temperature sensor module, as commonly used and employed in the mirror art in order to monitor and/or indicate information to drivers of vehicles.
8.	Claims 26, 27, 33-36, 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foote et al (US 2015/0224930) in view of Toshiaki et al (US 4,877,214).
Foote et al discloses all of the subject matter claimed, note the above explanation, except 
for explicitly stating that the bezel assembly includes a hinge connection between the bezel assembly and the cradle to allow for a rotation of the bezel assembly relative to the cradle.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bezel assembly of Foote et al to include a hinge type connection between the bezel assembly and the cradle, as taught by Toshiaki et al, in order to similarly provide rapid servicing of the rearview device.
As to the limitations of claim 43, the examiner takes Official Notice that it is well known to use and employ at least one functional module comprising a light module, in form of one or more of a turn signal indicator module, a blind spot monitor module, a camera module, a blue tooth module and a temperature sensor module in a rearview device in the same field of endeavor for the purpose of monitoring and/or indicating information to drivers of vehicles.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the rearview device of Foote et al in view of Toshiaki et al to include at least one functional module comprising a light module, in form of one or more of a turn signal indicator module, a blind spot monitor module, a camera module, a blue tooth module and a temperature sensor module, as commonly used and employed in the mirror art in order to monitor and/or indicate information to drivers of vehicles.
9.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bayonet means, the torsional spring, the gaps formed in a ring of the actuator assembly, and the tabs for locking the actuator assembly to the cradle in the must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

10.	Claims 22, 23 and 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	Claims 24, 25, 28, 29, 31, 41, 42 and 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
December 03, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872